—Appeal by the defendant from a judgment of the County Court, Suffolk County (Lefkowitz, J.), rendered December 16, 1998, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Under the circumstances of this case, the County Court properly denied the defendant’s challenges to prospective jurors for cause. The challenged prospective jurors either did not demonstrate a real bias, or, upon inquiry, gave the court unequivocal assurance that he or she could render an impartial verdict (see People v Chambers, 97 NY2d 417; People v Arnold, 96 NY2d 358; People v Johnson, 94 NY2d 600).
The defendant’s contention that the People failed to disprove his defense of justification beyond a reasonable doubt is unpreserved for appellate review, since he did not move in the trial court for dismissal on that ground (see CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Boyle, 289 AD2d 251; People v Clinton, 268 AD2d 531). In any event, viewing the evidence in *542the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that the defendant caused the victim’s death by stabbing him approximately 20 times without reason to believe that the victim, who was unarmed, was about to use deadly physical force against him (see People v Boyle, supra; People v Lewis, 283 AD2d 442). The defendant had every opportunity to retreat safely without resorting to the use of deadly physical force (see Penal Law § 35.15 [2] [a]; Matter of Y.K., 87 NY2d 430; People v Boyle, supra). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant received the effective assistance of trial counsel (see People v Baldi, 54 NY2d 137; People v Myers, 220 AD2d 461).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Florio, J.P., Feuerstein, McGinity and Schmidt, JJ., concur.